Citation Nr: 1447909	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-26 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a straddle injury with contusion to the testicles and cord with intermittent pain and swelling (groin disability). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for the Veteran's groin injury and assigned a noncompensable rating, effective March 27, 2008.  A following March 2011 supplemental statement of the case granted a 10 percent disability rating for the Veteran's groin injury, effective March 27, 2008.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On his June 2010 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a June 2010 statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a rating in excess of 10 percent for his service-connected groin disability.  Upon review of the evidence of record, the Board finds there is a further duty to assist the Veteran in this claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).


The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran was last afforded a VA examination in February 2009, over five years ago.  In a written statement dated in April 2012, the Veteran stated that the pain level associated with his service-connected groin disability had "increased greatly."  Further, the Veteran noted that he was unable to sleep the entire night due to groin pain.  He also stated that he suffers from headaches and reported that his sex life had been negatively impacted as a result of his service-connected groin injury.  

Although the mere passage of time is insufficient to require a new VA examination, the U.S. Court of Appeals for Veterans Claims (Court) has held that, where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, VA must provide a new examination.  See Palczewski v. Nicholson, 
21 Vet. App. 174 (2007), see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  In light of the Veteran's contentions that the groin disability has worsened since his last VA examination, the Board finds that a new VA examination is warranted.

Further, the last VA treatment record is dated September 24, 2010 from the Charleston VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all treatment records from the Charleston VAMC from September 25, 2010 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Then, schedule the Veteran for an appropriate VA examination in order to assess the current severity of his groin disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the VBMS and Virtual VA files should be reviewed by the VA examiner in connection with the examination.

3.  Thereafter, the issue should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



